DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.  The amendment filed 9/10/20 has been entered. 

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9, 11-12, 16, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claims 1, 9, and 16 recite “browsing an opened web page pertaining to a web application,” but later recites “opening the web application by using the browser identified by the identifier of the browser if the web application was previously closed;” however, the claim does not recite anywhere that the opened web page pertaining to the web application was closed.  The claim recitation rather suggests that the web application web page remains opened.  A common web page is also browsed, but this does not suggest that the web application web page has been closed; indeed, the current amendment even recites after the step of browsing the common web page, how the web application interface is still running and that a screenshot is taken of it.  The amendment thus reinforces the fact that the web application web page remains opened.  Thus the claim feature reciting “if the web application was previously closed” in combination with the other features renders the claim vague and indefinite.  The dependent claims do not remedy the issue.  Previously, dependent claims 6 and 14 had recited the option of closing the web application web page, but claims 6 and 14 are now cancelled in the current amendment.  
For purposes of examination, the web application web page will be considered opened, as explicitly recited by the claim language and later reinforced by subsequent claim language, of the independent claims, as explained above.  

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-4, 9, 11-12, 16, 18-19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morton et al (US 7406664) and Kay et al (US 2013/0247030) and Reid et al (US 2003/0191736) and Kawabata (US 2012/02333537) and Traversat et al (US 2012/0096264).
4.	Regarding claim 1, Morton et al show: a web application management method implemented by an electronic device, comprising: browsing an opened web page which displays at least a web page pertaining to a web application (abstract, para 8, Detailed Descr. para 30-31, Figure 3B – note the web based application), acquiring a display mark of the web application in the opened web page, an identifier of the browser, and a uniform resource locator URL of the web application (Detailed Descr. para 28, 30 – the URL and link element mark), wherein the display mark of the web application includes a name of the web application and an identifier which may be an icon (Detailed Descr. para 28, 30 – note how the identifier link element may include a name and an icon or graphic); browsing a common web page and acquiring its display mark (Detailed Descr. para 32 – note how there may be other web content browsed besides the web application); receiving a first instruction which is used to display an opened application list and which does not directly include the display mark of the web application and the display mark of the common web page, but only after the browser is selected from the opened application list from another instruction (see Detailed Descr. para 28, 32, Figures 2, 3A-3B, and note that even the prior art that is referenced in Morton, as well as the Web view embodiment of Morton show the mark graphic or icon for the web application only after the browser is selected (see also Detailed Descr. para 32-35); also note how the list includes other web content such as in para 32); and receiving an instruction that a user selects the web application according to the opened application list, and opening or switching to (note the alternative language) the web application corresponding to the URL according to the second instruction by using the browser corresponding to the identifier of the browser (para 12, Detailed Descr. para 32-34, Figure 4 – note the selection which opens the web application in the browser).  Morton shows the web application is compiled by using a web development language (Detailed Descr. para 28-30).  Morton does not go into the details that application list is a recently opened list per se, but does mention conveniently displaying applications a user would select.  Furthermore, Kay et al shows a history list of recently opened applications to conveniently display applications a user would select for prompt launching (para 21, 31, 34, Figure 3).  It would have been obvious to a person with ordinary skill in the art to have this in Morton, because it would conveniently display applications a user would select. The fact that users selected them before suggests they would be deemed useful to select again to enable prompt viewing or launching.  Morton does suggest the system which combines local applications and web applications in para 8, and does show listing applications in Detailed Descr. para 28, 30-32, Figures 3A-B for example.  Morton and Kay do not go into the details that the display mark of the web application is located in a subdirectory of a display mark of the browser.  Kawabata however does show the web application logo/mark located in a subdirectory of the display mark of the browser (para 200-210, 213-221 – note one of the directories in which the web application logo may be located belongs to the main directory which stores the browser information).  It would have been obvious to a person with ordinary skill in the art to have this in Morton, especially as modified by Kay, because it would provide a convenient way to locate the display mark of the web application to be displayed in the browser.   Morton, Kay, and Kawabata do not go into the details of, in response to the third instruction, switching to the web application without using the browser (identified by the identifier of the browser) if a focus was previously switched away from the web application.  Reid however does however switch to a previously switched away web application in response to another instruction (see para 61 and especially para 62 – note how the web page was previously switched away and now in response to another instruction it is switched back.  Since it already was open but just not in focused view, the browser identified by the identifier of the browser is not used to switch this).  It would have been obvious to a person with ordinary skill in the art to have this in Morton, especially as modified by Kay and Kawabata, because it would provide a convenient way to select the web application in a situation where it was recently opened.  As explained above, Morton shows the display mark has a name and identifier of the web application which are thus also obtained (Detailed Descr. para 28, 30 – note how the identifier link element may include a name and an icon or graphic), but Morton and Kay and Reid and Kawabata do not show obtaining the screenshot of the running interface of the web application as part of obtaining the display mark.  Traversat however shows taking the screenshot of the running interface of the web application, so as to obtain the display mark of the web application (para 36-37, 42).  It would have been obvious to a person with ordinary skill in the art to have a screenshot as the mark in Morton as modified by Kay and Reid and Kawabata, because it would provide a mark that conveniently identifies the application.  Given this combination, the screenshot thus would be transmitted to the access file corresponding to the recently opened application list (see also again Traversat para 37, 42), which would then display the screenshot instead of the icon or other display mark.  

5.	Regarding claim 3, the determining whether a web page opened in the browser is a web application comprises: acquiring an attribute value of a web page type attribute corresponding to the web page; and determining that the web page is a web application when the attribute value is an attribute value used to identify the web application (see this in Morton para 13.  Also, Morton Detailed Descr. para 46, 47 show attributes identifying the file to be presented via the browser).

6.	Regarding claim 4, before the web page is opened in the browser, the method further comprises:
acquiring the URL of the web application from an installation file of the web application when the web application is installed in the browser and storing the URL of the web application in a web application URL list (Morton Detailed Descr, para 28, 30-34, Figures 2, 3A-B, 4 – note the URL acquired and stored in the list.  See also Detailed Descr. para 46-48 and note the file acquisition), wherein: the determining whether a web page opened in the browser is a web application comprises: determining whether the URL of the web page is stored in the web application URL list and determining that the web page is a web application when a determination result is yes (Morton para 13, Detailed Descr. para 46, 47).

7.	Regarding claim 9, Morton et al show: a web application management apparatus, comprising: a page type determining unit, configured to browse and determine that an opened web page pertains to a web application (abstract, para 8, Detailed Descr. para 30-31, Figure 3B – note the web based application); a description information acquiring unit, configured to acquire a display mark of the web application in the opened web page, an identifier of the browser, and a uniform resource locator URL of the web application (Detailed Descr. para 28, 30 – the URL and link element mark), wherein the display mark of the web application includes a name of the web application and an identifier which may be an icon (Detailed Descr. para 28, 30 – note how the identifier link element may include a name and an icon or graphic); browsing a common web page and acquiring its display mark (Detailed Descr. para 32 – note how there may be other web content browsed besides the web application); an information list displaying unit, configured to receive a first instruction which is used to display an opened application list and which does not directly include the display mark of the web application and the display mark of the common web page, but only after the browser is selected from the opened application list from another instruction (see Detailed Descr. para 28, 32, Figures 2, 3A-3B, and note that even the prior art that is referenced in Morton, as well as the Web view embodiment of Morton show the mark graphic or icon for the web application only after the browser is selected (see also Detailed Descr. para 32-35); also note how the list includes other web content such as in para 32); and an application activating unit configured to receive an instruction that a user selects the web application according to the opened application list, and opening or switching to (note the alternative language) the web application corresponding to the URL according to the second instruction by using the browser corresponding to the identifier of the browser (para 12, Detailed Descr. para 32-34, Figure 4 – note the selection which opens the web application in the browser).  Morton shows the web application is compiled by using a web development language (Detailed Descr. para 28-30).  Morton does not go into the details that application list is a recently opened list per se, but does mention conveniently displaying applications a user would select.  Furthermore, Kay et al shows a history list of recently opened applications to conveniently display applications a user would select for prompt launching (para 21, 31, 34, Figure 3).  It would have been obvious to a person with ordinary skill in the art to have this in Morton, because it would conveniently display applications a user would select. The fact that users selected them before suggests they would be deemed useful to select again to enable prompt viewing or launching.  Morton does suggest the system which combines local applications and web applications in para 8, and does show listing applications in Detailed Descr. para 28, 30-32, Figures 3A-B for example.  Morton and Kay do not go into the details that the display mark of the web application is located in a subdirectory of a display mark of the browser.  Kawabata however does show the web application logo/mark located in a subdirectory of the display mark of the browser (para 200-210, 213-221 – note one of the directories in which the web application logo may be located belongs to the main directory which stores the browser information).  It would have been obvious to a person with ordinary skill in the art to have this in Morton, especially as modified by Kay, because it would provide a convenient way to locate the display mark of the web application to be displayed in the browser.   Morton, Kay, and Kawabata do not go into the details of, in response to the third instruction, switching to the web application without using the browser (identified by the identifier of the browser) if a focus was previously switched away from the web application.  Reid however does however switch to a previously switched away web application in response to another instruction (see para 61 and especially para 62 – note how the web page was previously switched away and now in response to another instruction it is switched back.  Since it already was open but just not in focused view, the browser identified by the identifier of the browser is not used to switch this).  It would have been obvious to a person with ordinary skill in the art to have this in Morton, especially as modified by Kay and Kawabata, because it would provide a convenient way to select the web application in a situation where it was recently opened.  As explained above, Morton shows the display mark has a name and identifier of the web application which are thus also obtained (Detailed Descr. para 28, 30 – note how the identifier link element may include a name and an icon or graphic), but Morton and Kay and Reid and Kawabata do not show obtaining the screenshot of the running interface of the web application as part of obtaining the display mark.  Traversat however shows taking the screenshot of the running interface of the web application, so as to obtain the display mark of the web application (para 36-37, 42).  It would have been obvious to a person with ordinary skill in the art to have a screenshot as the mark in Morton as modified by Kay and Reid and Kawabata, because it would provide a mark that conveniently identifies the application.  Given this combination, the screenshot thus would be transmitted to the access file corresponding to the recently opened application list (see also again Traversat para 37, 42), which would then display the screenshot instead of the icon or other display mark.  

8.	Regarding claim 11, the determining whether a web page opened in the browser is a web application comprises: acquiring an attribute value of a web page type attribute corresponding to the web page; and determining that the web page is a web application when the attribute value is an attribute value used to identify the web application (see this in Morton para 13.  Also, Morton Detailed Descr. para 46, 47 show attributes identifying the file to be presented via the browser).

9.	Regarding claim 12, note also: an address information storing unit acquiring the URL of the web application from an installation file of the web application when the web application is installed in the browser and storing the URL of the web application in a web application URL list (Morton Detailed Descr, para 28, 30-34, Figures 2, 3A-B, 4 – note the URL acquired and stored in the list.  See also Detailed Descr. para 46-48 and note the file acquisition), wherein: the determining whether a web page opened in the browser is a web application comprises: determining whether the URL of the web page is stored in the web application URL list and determining that the web page is a web application when a determination result is yes (Morton para 13, Detailed Descr. para 46, 47).

10.	Regarding claim 16, Morton et al show: a terminal device, comprising: a memory for storing computer executable instructions and processor to execute the computer executable instructions (Detailed Descr. para 21) for: browsing an opened web page which displays at least a web page pertaining to a web application (abstract, para 8, Detailed Descr. para 30-31, Figure 3B – note the web based application), acquiring a display mark of the web application in the opened web page, an identifier of the browser, and a uniform resource locator URL of the web application (Detailed Descr. para 28, 30 – the URL and link element mark), wherein the display mark of the web application includes a name of the web application and an identifier which may be an icon (Detailed Descr. para 28, 30 – note how the identifier link element may include a name and an icon or graphic); browsing a common web page and acquiring its display mark (Detailed Descr. para 32 – note how there may be other web content browsed besides the web application); receiving a first instruction which is used to display an opened application list and which does not directly include the display mark of the web application and the display mark of the common web page, but only after the browser is selected from the opened application list from another instruction (see Detailed Descr. para 28, 32, Figures 2, 3A-3B, and note that even the prior art that is referenced in Morton, as well as the Web view embodiment of Morton show the mark graphic or icon for the web application only after the browser is selected (see also Detailed Descr. para 32-35); also note how the list includes other web content such as in para 32); and receiving an instruction that a user selects the web application according to the opened application list, and opening or switching to (note the alternative language) the web application corresponding to the URL according to the second instruction by using the browser corresponding to the identifier of the browser (para 12, Detailed Descr. para 32-34, Figure 4 – note the selection which opens the web application in the browser).  Morton shows the web application is compiled by using a web development language (Detailed Descr. para 28-30).  Morton does not go into the details that application list is a recently opened list per se, but does mention conveniently displaying applications a user would select.  Furthermore, Kay et al shows a history list of recently opened applications to conveniently display applications a user would select for prompt launching (para 21, 31, 34, Figure 3).  It would have been obvious to a person with ordinary skill in the art to have this in Morton, because it would conveniently display applications a user would select. The fact that users selected them before suggests they would be deemed useful to select again to enable prompt viewing or launching.  Morton does suggest the system which combines local applications and web applications in para 8, and does show listing applications in Detailed Descr. para 28, 30-32, Figures 3A-B for example.  Morton and Kay do not go into the details that the display mark of the web application is located in a subdirectory of a display mark of the browser.  Kawabata however does show the web application logo/mark located in a subdirectory of the display mark of the browser (para 200-210, 213-221 – note one of the directories in which the web application logo may be located belongs to the main directory which stores the browser information).  It would have been obvious to a person with ordinary skill in the art to have this in Morton, especially as modified by Kay, because it would provide a convenient way to locate the display mark of the web application to be displayed in the browser.   Morton, Kay, and Kawabata do not go into the details of, in response to the third instruction, switching to the web application without using the browser (identified by the identifier of the browser) if a focus was previously switched away from the web application.  Reid however does however switch to a previously switched away web application in response to another instruction (see para 61 and especially para 62 – note how the web page was previously switched away and now in response to another instruction it is switched back.  Since it already was open but just not in focused view, the browser identified by the identifier of the browser is not used to switch this).  It would have been obvious to a person with ordinary skill in the art to have this in Morton, especially as modified by Kay and Kawabata, because it would provide a convenient way to select the web application in a situation where it was recently opened.  As explained above, Morton shows the display mark has a name and identifier of the web application which are thus also obtained (Detailed Descr. para 28, 30 – note how the identifier link element may include a name and an icon or graphic), but Morton and Kay and Reid and Kawabata do not show obtaining the screenshot of the running interface of the web application as part of obtaining the display mark.  Traversat however shows taking the screenshot of the running interface of the web application, so as to obtain the display mark of the web application (para 36-37, 42).  It would have been obvious to a person with ordinary skill in the art to have a screenshot as the mark in Morton as modified by Kay and Reid and Kawabata, because it would provide a mark that conveniently identifies the application.  Given this combination, the screenshot thus would be transmitted to the access file corresponding to the recently opened application list (see also again Traversat para 37, 42), which would then display the screenshot instead of the icon or other display mark.

11.	Regarding claim 18, the determining whether a web page opened in the browser is a web application comprises: acquiring an attribute value of a web page type attribute corresponding to the web page; and determining that the web page is a web application when the attribute value is an attribute value used to identify the web application (see this in Morton para 13.  Also, Morton Detailed Descr. para 46, 47 show attributes identifying the file to be presented via the browser).  
12.	Regarding claim 19, before the web page is opened in the browser, the processor is further configured to:
acquire the URL of the web application from an installation file of the web application when the web application is installed in the browser and store the URL of the web application in a web application URL list (Morton Detailed Descr, para 28, 30-34, Figures 2, 3A-B, 4 – note the URL acquired and stored in the list.  See also Detailed Descr. para 46-48 and note the file acquisition), wherein: the processor determines whether a web page opened in the browser is a web application comprises: determining whether the URL of the web page is stored in the web application URL list and determining that the web page is a web application when a determination result is yes (Morton para 13, Detailed Descr. para 46, 47).

13.	Applicant's arguments filed have been fully considered but they are not persuasive.   Regarding the 112 rejection, although the amendment remedies some of the previous 112 issues, nevertheless the amendment also brings out and reinforces additional ambiguities, as explained in the action.  Regarding the 103 rejection, please note the new rejection made for the independent claims which incorporates Traversat.  Applicant acknowledges that Traversat takes screenshots of the application.  Applicant argues that Traversat does not show “transmitting the obtained screenshot of the running interface of the web application to an access file corresponding to the recently opened application list; the recently opened application list displays the obtained screenshot of the running interface of the web application, and does not display the display mark of the common web page.” However, the amended independent claims recite how the screenshot is displayed and not the other display mark (such as the icon or name) - this is exactly the scenario that would occur when the screenshot is used instead of the other application identifying information, which Traversat shows as an option. Para 36-37 and 42 show that the screenshot may be used as the identifying information for the application instead of an icon or name.  This in combination with the other references would thus have the screenshot (instead of the otherwise display mark of the icon or name) transmitted to the access file corresponding to the recently opened application list, which would then display the screenshot instead of the icon or other display mark.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cahill et al (US 2011/0016381) shows display information of applications located in a subdirectory of the display information of a web browser.  Note Figure 4, para 17, 21, 30 for example.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174